Whitfield, J.,
delivered the opinion of the court.
The motion to vacate the award should have been sustained. *3072 Am. & Eng. Enc. L. (2d ed.), 646, 647, and authorities cited. This being the reference of an action at law, the award falling, the submission falls with it. Id., 813, subd. 19, and note 2. The award in such case is to be dealt with as to procedure here, and have the “ same effect as the final judgment of the court into which the award was returned. ’ ’
The judgment is reversed, the award set aside, cmd cause remanded.